UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 10-Q/A AMENDMENT NO. 1 S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-12944 ZYGO CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 06-0864500 (I.R.S. Employer Identification No.) Laurel Brook Road, Middlefield, Connecticut (Address of principal executive offices) 06455 (zip code) (860) 347-8506 (Registrants telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £ NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer S Non-accelerated filer £ (Do not check if a smallerreporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES £ NO S APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 16,989,808 shares of Common Stock, $.10 Par Value, at November 2, 2009 (1) In connection with its previously disclosed acquisition of the assets of Solvision, Inc., the registrant was required to file stand-alone audited financial statements for Solvision, Inc. for each of its last two fiscal years, within 75 days of such acquisition (or by May 13, 2008). The registrant has filed such audited financial statements in an 8-K/A with the SEC on December 5, 2008. The registrant is not currently required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T. EXPLANATORY NOTE This Amendment No. 1 on Form10-Q/A (this Form10-Q/A) to the Companys Quarterly Report on Form10-Q for the quarterly period ended September 30, 2009, initially filed with the Securities and Exchange Commission (the SEC) on November 9, 2009, (the Original Filing), is being filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, to amend the Original Filing to reflect restatements of the Companys Condensed Consolidated Statements of Cash Flows, Note2, Discontinued Operations, and the Liquidity and Capital Resources section of Managements Discussion and Analysis on page 22. In addition, the Notes to Condensed Consolidated Financial Statements were amended to include Note 18, Restatements, which summarizes the changes made to our restated Condensed Consolidated Statements of Cash Flows. Item 4, Controls and Procedures has also been amended related to the impact on internal control of such restatement. The restatement of the Condensed Consolidated Statement of Cash Flows was primarily related to the presentation of net cash provided by operations from continuing operations and net cash used for operating activities from discontinued operations. Such errors related to the incorrect inclusion of the loss from discontinued operations in net cash provided by operating activities from continuing operations, as well as an accrued liability increase incorrectly reflected as a use of cash for discontinued operations instead of a source of cash, an income tax benefit incorrectly included as an offset to operating expenses in the detail of discontinued operations for the three months ended September 30, 2008, and the incorrect inclusion of an allowance for doubtful accounts related to discontinued operations in the parenthetical disclosure on the balance sheet as of September 30, 2009. In addition, in Note 14, Derivatives and Hedging Activities, the number of foreign exchange contracts was inadvertently left blank. The correct number of 6 contracts was added. In Note 15, Income Taxes, the effective tax rate percentage for the three month periods ended September 30, 2009 and 2008 were corrected from 16% and 37% to 22% and 32%, respectively.
